Citation Nr: 0102147	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active service from December 1962 to December 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Waco 
Regional Office (RO) April 1998 rating decision which granted 
service connection for PTSD, assigning it a 10 percent 
rating.  By rating decision in April 1999, the rating of PTSD 
was increased to 30 percent but, consistent with AB v. Brown, 
6 Vet. App. 35, 38 (1993), the increased rating claim remains 
in controversy where less than the maximum available benefit 
is awarded.

At his November 2000 Travel Board hearing, the veteran 
submitted additional evidence, portions of which were not 
previously of record (VA North Texas clinical records from 
October 1997 to March 2000), waiving, in writing, initial 
consideration of this evidence by the RO.  38 C.F.R. 
§ 20.1304(c) (2000).


REMAND

Most recently, VA psychiatric examination was performed in 
February 1998, including a review of the claims file and 
addressing the nature and severity of the veteran's 
impairment.  On examination, PTSD, "chronic and not 
disabling, mild," was diagnosed, but the examiner did not 
assign a Global Assessment of Functioning (GAF) score.

In April 1998, D. Rodriguez, a counselor at Vet Center #706 
in Dallas, indicated that he had knowledge of the veteran's 
PTSD-related symptoms and impairment for 15-16 years; he 
opined that the severity of the veteran's psychiatric 
impairment was rarely, if ever, "mild;" reportedly, the 
PTSD-related impairment had been "moderate" to "severe."  
However, complete counseling and/or treatment records from 
the Dallas Vet Center are currently not in the claims file.

VA clinical records from October 1997 to March 2000 document 
treatment for various symptoms and impairment, including the 
veteran's service-connected PTSD; in October 1997, a GAF 
score of 45 was recorded (indicative of "moderate" to 
"severe" impairment).  

Based on the foregoing, the Board concludes that another 
complete VA psychiatric examination should be performed in 
conjunction with a review of the entire claims file, to 
assess the severity of the veteran's PTSD, and to reconcile 
the different opinions relative thereto reached by a VA 
examiner in February 1998 and Mr. Rodriguez in April 1998, 
expressed in terms of the pertinent rating criteria, see 
Massey v. Brown, 7 Vet. App. 204 (1994).  The examination 
should be performed after associating with the record any 
available outstanding clinical records documenting recent 
treatment/therapy for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran names, addresses and approximate 
dates of treatment of medical care 
providers who may have treated him for 
his PTSD since October 1997.  After any 
necessary authorization is obtained, 
copies of all relevant VA or private 
reports of treatment (not already of 
record) should be secured and added to 
the claims file, including in particular 
any recent counseling or treatment 
records from VA North Texas Health Care 
and Vet Center #706 in Dallas.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to 
determine the severity of his service-
connected PTSD.  The examination report 
should include a description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should identify the severity of 
the functional impairment associated 
with the veteran's PTSD, particularly as 
it affects his social and industrial 
adaptability.  See Massey, 7 Vet. 
App. at 207.  The examiner should assign 
a GAF score and explain the meaning of 
the numerical score, in compliance with 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  The examiner should also 
comment on how the veteran's PTSD 
affects his employability.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


